Citation Nr: 0317061	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  94-26 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel






INTRODUCTION

The veteran served on active duty from June 1979 to October 
1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1992 rating decision.  

In December 2000, the Board determined that de novo review of 
the claim was appropriate, and remanded this matter to the RO 
for further development.  


REMAND

The December 2000 remand instructions included arranging for 
a VA psychiatrist to examine the veteran, review his claims 
file, and provide an opinion as to the relationship, if any, 
between the veteran's post-service psychiatric disorder and 
his psychiatric symptomatology in service.

Notes in the claims file reflect that a VA doctor indicated 
in May 2003 that he would not be able to do an adequate and 
complete examination due to the veteran's condition.  Since 
July 1994, the veteran has had irreversible anoxic brain 
encephalopathy.  He reportedly is not fully able to speak, 
and can communicate only partially, through yes and no 
answers, nodding, and grunting.  The veteran's representative 
has argued that an examination should at least be attempted.

The Board recognizes that examination of the veteran in his 
current condition is likely to provide little insight into 
the history of his psychiatric condition.  The remand 
instruction, however, included review of the veteran's claims 
file by the examining psychiatrist.  It is likely that the 
file review will provide most of the basis for the 
psychiatric opinion requested in the remand.  In combination 
with the file review, however, such examination of the 
veteran as is possible may aid the psychiatrist in forming an 
opinion.  The veteran is hereby advised that failure to 
report for any such scheduled examination, without good 
cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2002).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.   If 
the veteran does not report for the scheduled examination, 
the RO must obtain and associate with the claims file copies 
of any notification(s) of that examination sent to him by the 
VA Medical Center (VAMC) at which the examination is to take 
place.

As the veteran's representative has pointed out, the United 
States Court of Appeals for Veterans Claims (Court) has ruled 
that the Board has a duty under law to ensure that the RO 
complies with remand orders of the Board or the Court.  
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, a 
remand is necessary to ensure compliance with the prior 
remand instructions.  

Accordingly, this case is hereby REMANDED for the following:

1.  After associating with the claims 
file all outstanding pertinent medical 
records, the RO should arrange for the 
veteran to undergo VA examination at an 
appropriate VA medical facility.  If the 
veteran is an inpatient in a VA nursing 
home or other facility, the RO should 
arrange for examination of the veteran at 
that facility.  The entire claims file 
must be made available to each physician 
designated to examine the veteran, and 
the report of examination should include 
discussion of the veteran's documented 
medical history and assertions.  

The examiner should report each 
psychiatric diagnosis documented in the 
record since service, including any 
diagnosis supported by the findings on 
the current examination.  Based on the 
examination and the file review, the 
examiner should provide and opinion, with 
respect to each diagnosed psychiatric 
disability, as whether there is, as least 
as likely as not, a relationship between 
any current psychiatric disability and 
in-service injury or disease.  In 
rendering such opinion the examiner 
should comment as to the relationship, if 
any, between any post-service diagnosis 
and the symptomatology reported during 
service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
provided in a printed (typewritten) 
report.  

2.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the 
examination sent to him.

3.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
sections 3 and 4 of the Veterans Claims 
Assistance Act of 2000 (primarily, 
38 U.S.C.A. §§ 5103 and 5103A, and 
38 C.F.R. § 3.159) has been accomplished.

5.  After completing the requested action 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim on appeal 
in light of all pertinent all pertinent 
evidence and legal authority (to include 
the provisions of 38 C.F.R. § 3.655, as 
appropriate).

6.  If any of the benefits sought on 
appeal remain denied, the RO must furnish 
the veteran and his representative an 
appropriate SSOC (to include citation to 
and discussion of the revised applicable 
rating criteria,  and clear reasons and 
bases for the RO's determinations), and 
afford them the requisite time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran and his 
representative need take no action until otherwise notified, 
but they may furnish additional evidence and/or argument 
during the appropriate timeframe.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




